DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Patent Number 7,352,356) in view of Roberts et al. (U.S. Patent Number 6,776,619).
Referring to claim 1, Roberts et al. discloses electronically actuating serially disposed pins or pin sets between lowered and raised states in preprogrammed succession within one or more tracks disposed on a substrate to produce one or more Braille dots traveling along the one or more tracks in a manner of one or more laterally propagating transverse waves of pins or pin sets, wherein individual Braille dots are configured Roberts et al. does not disclose wherein at least one of the at least two contiguous pins or pins sets is in raised state at any given time.  However, Roberts et al. teaches wherein at least one of the at least two contiguous pins or pins sets is in raised state at any given time (Figs. 23, 24, 8-12, 22, 13, 14, 16 and 19).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein at least one of the at least two contiguous pins or pins sets is in raised state at any given time, as disclosed by Roberts et al., incorporated into Roberts et al. in order to represent Braille characters.
Referring to claim 2, Roberts et al. ‘356 discloses wherein the pins or pin sets are not in contact with the user’s body in the lowered state, but when actuated are allowed to accelerate freely within a void region until they tap against said portion of the user’s body to signify the raised state of the pins or pin sets (column 6 lines 15 – column 7 line 13).  Roberts et al. ‘619 teaches when actuated are allowed to accelerate freely within a void region disposed with the substrate until they tap against said portion of the user’s body resting on the substrate to signify the raised stated of the pins or pin sets (column 2 lines 42-55, column 9 lines 9-29, column 9 lines 43-45, column 14 lines 23-27, column 14 lines 38-51).

Referring to claim 4, Roberts et al. ‘356 discloses wherein the pins are mechanically actuated by an electronically controlled array of mini solenoids or piezoelectric reeds (paragraph 41-47).
Referring to claim 5, Roberts et al. ‘356 discloses wherein the portion of the user’s body resting on the substrate is the digital pulp of one or more digits (Figs. 4, 6, 7, 10 & 11).
Referring to claim 6, Roberts et al. ‘356 discloses wherein the substrate is part of an apparatus selected from the set consisting of a worn device, a finger-worn device, a desktop device, a portable device, a mobile device, a tablet computer, a laptop computer, a desktop computer, a smartphone, a smartwatch, a smartdevice, a handheld device, a directory, a kiosk, an instrument panel, a control mechanism, a button, a knob, a handle, a sign, a label, and a container (Fig. 3).
Referring to claim 7, Roberts et al. discloses electronically actuating serially disposed pins or pin sets between lowered and raised states in preprogrammed succession within one or more tracks disposed on a substrate to produce one or more Braille dots traveling along the one or more tracks in a manner of one or more laterally propagating transverse waves of pins or pin sets, wherein individual Braille dots are configured to being formed by one or more contiguous pins or pin sets in the raised state, wherein  more traveling Braille dots are configured to form at least one Braille character, whereby the traveling Braille dots exhibit a scrolling motion relative to a portion of a user’s body resting on the substrate in contact with the raised state of the pins or pin sets to read Braille, wherein the pins or pin sets are not in contact with the user’s body in the lowered state, but when actuated are allowed to accelerate freely within a void region until they tap against said portion of the user’s body to signify the raised state of the pins or pin sets (Figs. 4, 6, 7, 10 & 11).  Roberts et al. ‘356 discloses wherein the pins or pin sets are not in contact with the user’s body in the lowered state, but when actuated are allowed to accelerate freely within a void region until they tap against said portion of the user’s body to signify the raised state of the pins or pin sets (column 6 lines 15 – column 7 line 13).  Roberts et al. ‘356 does not disclose when actuated are allowed to accelerate freely within a void region disposed with the substrate until they tap against said portion of the user’s body resting on the substrate to signify the raised stated of the pins or pin sets.  However, Roberts et al. ‘619 teaches when actuated are allowed to accelerate freely within a void region disposed with the substrate until they tap against said portion of the user’s body resting on the substrate to signify the raised stated of the pins or pin sets (column 2 lines 42-55, column 9 lines 9-29, column 9 lines 43-45, column 14 lines 23-27, column 14 lines 38-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include when actuated are allowed to accelerate freely within a void region disposed with the substrate until they tap against said portion of the user’s body resting on the substrate to signify the raised stated of the pins or pin sets, as 
Referring to claim 8, Roberts et al. ‘356 discloses electronically actuating serially disposed pins or pin sets between lowered and raised states in preprogrammed succession within one or more tracks disposed on a substrate to produce one or more Braille dots traveling along the one or more tracks in a manner of one or more laterally propagating transverse waves of pins or pin sets, wherein individual Braille dots are configured to being formed by one or more contiguous pins or pin sets in the raised state, wherein the one or more tracks are configured to respectively form one or more rows of a Braille cell, and wherein the one or more traveling Braille dots are configured to form at least one Braille character, whereby the traveling Braille dots exhibit a scrolling motion relative to a portion of a user’s body resting on the substrate in contact with at least the raised state of the pins or pin sets to read Braille.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gourgey et al. (U.S. Patent Number 7,106,220).
Referring to claim 13, Gourgey et al. discloses a children’s Braille computer tablet, comprising: a computer tablet having a display including at least one self-scrolling Braille display (40 & Fig 5).
Claims 14-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Roberts et al. (U.S. Patent Number 7,352,356).
Referring to claim 14, Roberts et al. discloses a display panel for a self-scrolling Braille display, comprising: a substrate, an array of Braille pins disposed in the substrate in hydraulic communication with a corresponding array of droplet channels disposed in the substrate, wherein the droplet channels are disposed to producing electrowetting forces under electronic controls, each droplet channel containing its own respective one or more droplets which are actuated by the electrowetting forces under the electronic controls to provide hydraulic pressure to raise and lower the Braille pins, and wherein electrical traces and contacts are disposed in the substrate to provide electrical communication for the electronic controls via an external electronics system (Figs. 4, 6, 7, 10 & 11 & column 8 lines 39-62).
Referring to claim 15, Roberts et al. discloses wherein the droplets do not traverse gaps between electrowetting electrodes disposed on the droplet channels, but instead reciprocate up and down under alternating electrowetting forces within a predefined region of the droplet channels and which region is limited by a droplet size (column 8 lines 39-62).
Referring to claim 16, Roberts et al. discloses wherein the substrate is assembled from layers using layer-based manufacturing (Figs. 4, 6, 7, 10 & 11).
Referring to claim 17, Roberts et al. discloses wherein the substrate is part of an apparatus selected from the set consisting of a worn device, a finger-worn device, a desktop device, a portable device, a mobile device, a tablet computer, a laptop computer, a desktop computer, a smartphone, a smartwatch, a smartdevice, a handheld device, a directory, a kiosk, an instrument panel, a control mechanism, a button, a knob, a handle, a sign, a label, and a container (Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715